Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Charles & Colvard, Ltd. Morrisville, North Carolina We consent to the incorporation by reference in, Registration Statement No. 333-43613, and Registration Statement No. 333-93211 of C3, Inc. on Form S-8 and in Registration Statement No. 333-151255 and Registration Statement No. 333-100883 of Charles & Colvard, Ltd. on Form S-8 of our report dated March 26, 2010, relating to the financial statements of Charles & Colvard, Ltd. (which report expresses an unqualified opinion), appearing in this Annual Report on Form 10-K of Charles & Colvard, Ltd. for the year ended December 31, 2009. /s/ FRAZER FROST, LLP Little Rock, Arkansas March 26, 2010
